                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           WESTERN DIVISION


BILLY FRANKLIN MOORE,                        )
                                             )
       Plaintiff,                            )
                                             )
VS.                                          )           No. 18-2757-JDT-cgc
                                             )
FLOYD BONNER, ET AL.,                        )
                                             )
       Defendants.                           )


               ORDER DIRECTING ENTRY OF JUDGMENT,
      CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
         AND NOTIFYING PLAINTIFF OF APPELLATE FILING FEE


       Plaintiff Billy Franklin Moore, Jr., a prisoner acting pro se, filed a civil complaint

on October 29, 2018. (ECF No. 1.) The Court subsequently issued an order granting leave

to proceed in forma pauperis and assessing the civil filing fee pursuant to the Prison

Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b). (ECF No. 4.)

       On February 27, 2019, the Court issued an order dismissing the complaint for failure

to state a claim but granting leave to file an amended complaint within 21 days. (ECF

No. 9.) The order notified Moore that if he “fails to file an amended complaint within the

time specified, the Court will assess a strike pursuant to 28 U.S.C. § 1915(g) and enter

judgment.” (Id. at 7.)

       On March 29, 2019, the Clerk received and docketed an unsigned document,

purportedly from Moore, that contains one sentence: “To whom this may concern[,] so
what you tell’n [sic] me is, if that inmate would have kill’d [sic] me in that cell the

government is not responsible for my deaf [sic] because the officer’s [sic] don’t wonna

[sic] do their job[.]” This document clearly is not an amended complaint, and the time

within which to file an amendment has now expired. Therefore, judgment will be entered

in accordance with the February 27, 2019, order dismissing the complaint for failure to

state a claim pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1).

       Pursuant to 28 U.S.C. § 1915(a)(3), the Court must also consider whether an appeal

by Moore in this case would be taken in good faith. The good faith standard is an objective

one. Coppedge v. United States, 369 U.S. 438, 445 (1962). The same considerations that

led the Court to dismiss this case for failure to state a claim also compel the conclusion that

an appeal would not be taken in good faith. Therefore, it is CERTIFIED, pursuant to 28

U.S.C. § 1915(a)(3) and Federal Rule of Appellate Procedure 24(a), that any appeal in this

matter by Moore would not be taken in good faith.

       The Court must also address the assessment of the $505 appellate filing fee if Moore

nevertheless appeals the dismissal of this case. A certification that an appeal is not taken

in good faith does not affect an indigent prisoner plaintiff’s ability to take advantage of the

installment procedures contained in § 1915(b). See McGore v. Wrigglesworth, 114 F.3d

601, 610-11 (6th Cir. 1997), partially overruled on other grounds by LaFountain, 716 F.3d

at 951. McGore sets out specific procedures for implementing the PLRA, §§ 1915(a)-(b).

Therefore, Moore is instructed that if he wishes to take advantage of the installment

procedures for paying the appellate filing fee, he must comply with the procedures set out

in the PLRA and McGore by filing an updated in forma pauperis affidavit and a current,

                                              2
certified copy of his inmate trust account for the six months immediately preceding the

filing of the notice of appeal.

       For analysis under 28 U.S.C. § 1915(g) of future filings, if any, by Moore, this is

the first dismissal of one of his cases as frivolous or for failure to state a claim. This strike

shall take effect when judgment is entered. See Coleman v. Tollefson, 135 S. Ct. 1759,

1763-64 (2015).

       The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                     s/ James D. Todd
                                                    JAMES D. TODD
                                                    UNITED STATES DISTRICT JUDGE




                                               3
